United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41455
                           Summary Calendar



RICHARD DELANEY KYLES,

                                      Plaintiff-Appellant,

versus

GERALD GARRETT; TROY FOX,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. 3:03-CV-53
                         --------------------

Before GARZA, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Richard Delaney Kyles, Texas prisoner # 257935, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous.     As a threshold matter, we are obligated to examine

sua sponte the basis of our jurisdiction.     See Williams v.

Chater, 87 F.3d 702, 704 (5th Cir. 1996).     Pursuant to FED. R.

APP. P. 4(a)(4)(B)(i), the filing of a timely FED. R. CIV. P. 59(e)

motion renders a notice of appeal ineffective until the district

court enters an order disposing of the motion.     Kyles filed a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41455
                                -2-

timely Rule 59(e) motion, but filed his notice of appeal before

the district court ruled on the motion.   His notice of appeal is,

therefore, ineffective.

     Consequently, this case must be remanded, and the record

returned, so that the district court may rule on Kyles’ Rule

59(e) motion “as expeditiously as possible, consistent with a

just and fair disposition thereof.”   Burt v. Ware, 14 F.3d 256,

260-61 (5th Cir. 1994).   We hold the appeal in abeyance until the

notice becomes effective, and we retain jurisdiction over the

appeal except for the purposes of the limited remand.    We also

instruct the clerk of this court to process the appeal

immediately upon the return of the case from the district court.

     LIMITED REMAND; APPEAL HELD IN ABEYANCE.